Case 1:18-cr-00633-EK Document 94-1 Filed 04/02/20 Page 1 of 2 PageID #: 418




                           EXHIBIT B
      Case 1:18-cr-00633-EK Document 94-1 Filed 04/02/20 Page 2 of 2 PageID #: 419


Time Message Sent on                   Message from killout@jabber.org                          Message from
  October 31, 2012                                "Alex Z"


                       I have another question... since we’re a startup and unable to
                       spend 50K Euro a month on suppliers of sporting event live
                       statistics, we’re crawling those stats )) so here’s the question...
                       where should we put this crawler server? in the same place? or
                       somewhere else? we’ve been crawling for six months already...
                       carefully, without excessive effort, from different bookmakers
                       and live sites... there’ve been no issues... but anyway, it’s better
                       to clarify and ask in advance
    3:15:42 PM
    3:16:24 PM                                                                                that’s out of my wheelhouse
    3:16:29 PM                                                                                what does "crawling" mean?
    3:16:35 PM                                                                                you just read the data
    3:16:39 PM         the bot collects the data
    3:16:42 PM                                                                                is it illegal?
    3:16:42 PM         yes




                                                            Page 1 of 1
